Citation Nr: 1632298	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a schedular rating of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, and his Son



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued the Veteran's 50 percent rating for his service-connected PTSD.  

In June 2016, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board; a transcript is of record.  The record was also held open for 30 days following the hearing to allow the Veteran to submit additional evidence, which he did in July 2016.  See 38 C.F.R. § 20.709 (2015).  See also 38 U.S.C.A. § 7105(e)(1) (West 2014) (providing that, in cases where the substantive appeal was filed on or after Feb. 2, 2013, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review).

The Board also notes that, in statements and testimony put forth throughout the pendency of the appeal, the Veteran specifically limited his appeal to the issue of entitlement to a 70 percent schedular rating for his PTSD.  See, e.g., June 2012 Correspondence from Disabled American Veterans (DAV) (indicating the Veteran's disagreement with the RO's failure to assign a 70 percent rating for his PTSD); June 2012 Notice of Disagreement (specifying that he was seeking a 70 percent rating for his PTSD); June 2016 Board Hearing Transcript (reflecting that the Veteran's desire for a 70 percent rating for his psychiatric disability).  Although, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, both the Veteran and his representative specifically indicated that the Veteran is seeking a rating of 70 percent for his service-connected PTSD.  Accordingly, because the Veteran has limited the PTSD increased rating issue on appeal to entitlement to a 70 percent rating, the Board has characterized the claim as reflected on the title page.

Additionally, although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in January 2015, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he is unable to work as a direct result of his PTSD.  See, e.g., November 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (claiming that his PTSD prevents him from working).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected PTSD, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a schedular rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As previously discussed, the Veteran specifically indicated that he was seeking a schedular rating of 70 percent prior for his PTSD.  As the Board is granting a 70 percent rating for PTSD for the entire appellate period, this award represents a complete grant of the benefit sought on appeal as concerning that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

For the reasons that follow, the Board concludes that a schedular rating of 70 percent for the service-connected PTSD is warranted for the entire appellate period.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7  (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent schedular rating for the entire appellate period.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Hart, 21 Vet. App. at 509-10; 38 C.F.R. § 3.400(o).  Specifically, VA and private psychiatric and mental health treatment records, as well as the July 2012 and December 2015 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; impaired impulse control (such as unprovoked irritability with periods of violence); decreased concentration; memory impairment; and diminished social functioning.  See, e.g., April 2012 VA Geriatric Medicine Consultation Report (noting the Veteran's PTSD symptoms including memory impairment, sleep symptomatology, and recurring nightmares); April 2012 VA Psychiatry Intake Evaluation (noting symptoms including "flashbacks which occur 2-3 times per week, nightmares 2-3 times per month, [and] increased startle and hypervigilance necessitating him getting up in the night to check his house if he hears noises"); July 2012 VA PTSD Disability Benefits Questionnaire (DBQ) (noting that the Veteran "exhibits a depressed mood, excessive nightmares and other distressing PTSD symptoms, and same impairment in social functioning"; and reporting additional psychiatric symptoms including extreme irritability and outbursts of anger, social isolation, sleep impairment including recurrent nightmares, depression, flashbacks and reexperiencing traumatic events, avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response); May 2014 VA Psychiatry Outpatient Note (noting psychiatric symptoms including chronic sleep impairment, avoidance behaviors, and hypervigilance); December 2015 VA PTSD DBQ (reflecting that PTSD is the Veteran's only mental disorder and is productive of symptoms including nervousness and anxiety, impaired impulse control, sleep disturbances, intrusive thoughts and memories, avoidance behaviors, impaired concentration, exaggerated startle response, and hypervigilance); December 2015 Treatment Note from WellMed at Ingram Park (reflecting that the Veteran is becoming "more aggressive and argumentative" and that he is "very forgetful, and unsure of family members at times"); February 2016 Treatment Note from WellMed at Ingram Park (noting the Veteran's exaggerated startle response; reporting that the Veteran "gets upset easily and argues and fights with" his spouse and son; and stating that the depression associated with the Veteran's PTSD causes him to "get angry and moody often"); June 2016 Treatment Note from WellMed at Ingram Park (indicating that the Veteran's PTSD is productive of chronic sleep impairment).  

Furthermore, the Veteran's spouse and son testified at the December 2015 Board hearing that the Veteran exhibits extreme irritability with outbursts of violence, social isolation, and memory impairment.  See December 2015 Board Hearing Transcript (reflecting that the Veteran hits his spouse and grandchildren during his bouts of extreme, unjustified anger, and noting his inability to engage in social interactions and his forgetfulness).  In this regard, the Veteran's spouse and son are competent to report on factual matters of which they have firsthand knowledge, e.g., observing psychiatric symptomatology such as violence, aggression, isolation, and forgetfulness, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), and the Board finds their testimony provided by the Veteran regarding the extreme irritability, social isolation, and memory impairment to be credible, as it is essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence). 

The Board notes that the Veteran's private treatment providers have attributed some of his symptomatology, including his memory impairment and aggression, to a non-service-connected diagnosis of dementia.  However, VA mental health professionals, in evaluating the Veteran, have not diagnosed dementia and have instead consistently found that PTSD was his sole psychiatric diagnosis.  See, e.g., April 2012 VA Psychiatry Intake Evaluation; July 2012 VA PTSD DBQ; May 2014 VA Psychiatry Outpatient Note; December 2015 VA PTSD DBQ.  Accordingly, given these conflicting medical determinations, the Board will afford the Veteran the benefit of the doubt and attribute the entirety of his psychiatric symptomatology, and its resultant level of occupational and social impairment, to his service-connected PTSD.

The Board also notes that there is evidence of record reflecting moderate, and even mild symptomatology.  See, e.g., July 2012 VA PTSD DBQ (finding that the Veteran's PTSD is productive of "[o]ccupational and social impairment with reduced reliability and productivity"); December 2015 VA PTSD DBQ (reflecting that the Veteran's "symptoms appear in the mild to mild-moderate range").  However, the Board finds that these determinations indicating only moderately impaired functioning are more reflective of the waxing and waning PTSD symptomatology throughout the appellate period, rather than the Veteran's baseline level of functioning.  Significantly, the most recent December 2015 VA examiner did not review the Veteran's private treatment records, and thus the probative value of the VA examiner's determinations concerning the Veteran's "mild-moderate" PTSD symptomatology is greatly diminished, especially in light of the fact that the Veteran's psychiatric treatment occurred primarily outside of the VA system.  See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that a medical examiner's review of the claims folder may heighten the probative value of an opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board thus finds that, the probative medical and lay evidence establishes that the Veteran experiences impaired judgment and impulse control resulting in unprovoked irritability with periods of violence.  When resolving doubt in favor of the Veteran, the Board finds that this extreme anger and destructive behavior, coupled with his additional documented symptoms including anxiety, depression, chronic insomnia, isolating behaviors, flashbacks and re-experiencing, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, decreased concentration, and memory impairment, most closely approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.  See also Mauerhan, 16 Vet. App. 436 (holding that, for the Board to assign a specific rating, it need not find all or even some of the symptoms present; rather, it only need find that the functional effect of the symptomatology justifies a particular rating).  Accordingly, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's claim is therefore granted.

Given the Veteran's assertions, discussed above, indicating that the grant of a 70 percent rating for the service-connected PTSD would satisfy his appeal as concerning the increased rating issue, and considering that the Board is granting an increased 70 percent rating for his PTSD for the entire appellate period, further discussion concerning the applicability of the schedular criteria for a 100 percent rating is unnecessary.  

Nevertheless, the Board notes that at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30 percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, see, e.g., June 2016 Board Hearing Transcript (reflecting that the Veteran has a relationship with his wife and son); and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

Further, in light of the full grant of the benefit sought on appeal, the issue of the propriety of referral of the Veteran's PTSD for extra-schedular consideration is moot.  See 38 C.F.R. § 3.321. 

Alternatively, a comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that the Veteran's symptoms, including anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; impaired impulse control (such as unprovoked irritability with periods of violence); decreased concentration; memory impairment; and diminished social functioning, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, as discussed, the Veteran's symptoms and the resultant level of functional impairment are adequately compensated by the rating already assigned.  See Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  Finally, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his PTSD so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (finding that referral for extraschedular consideration for his service-connected disabilities on a collective basis is required "only if that issue was reasonably raised by the record").  Accordingly, referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v, 22 Vet. App. At 111; Johnson, 762 F.3d at 1365.


ORDER

A schedular rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to a TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In this regard, as noted in the introduction above, the Veteran's statements and testimony throughout the pendency of the claim concerning the preclusive effects of his PTSD on his ability to obtain and maintain employment raised the issue of entitlement to a TDIU.  See November 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); June 2016 Board Hearing Transcript.  See also Rice, 22 Vet. App. 447.  

Initially, the Board observes that a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In light of the Board's decision herein, the Veteran now meets the scheduler criteria for TDIU.  See 38 C.F.R. §§ 4.25 (2015) (Combined ratings table).  

Despite this, various examiners, in evaluating the Veteran, have indicated that his PTSD does not necessarily preclude employment.  See, e.g., July 2012 VA PTSD DBQ (attributing his unemployment to his vision problems despite "significant" PTSD symptomatology); December 2015 VA PTSD DBQ (emphasizing that the Veteran's vision problems create a barrier to employment).  However, none of the examination reports and opinions adduced during the pendency of the appeal explicitly address the effect of the Veteran's service connected disabilities (PTSD, bilateral hearing loss, tinnitus, pes valgoplanus, and/or hyperlipoproteinemia) on his occupational functioning in light of his level of education, prior work experience, or training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, none of the medical opinions explicitly address his employability or take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19 (2015).  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

What remains unclear, then, is the likelihood that the Veteran can actually work in a capacity that is within the confines of the limitations imposed by his service-connected disabilities, given his level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment as opposed to only marginal.

In this regard, the Board notes that, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, 2.F.1.c., defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard adduced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That being said, in order to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm, since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, as discussed above, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this case, the Board finds that additional comment is required to assist in making this determination.  Accordingly, the Veteran should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (his PTSD, bilateral hearing loss, tinnitus, pes valgoplanus, and hyperlipoproteinemia) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he is currently undergoing private treatment for some of her service-connected disabilities.  Any recent outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision awarding a 70 percent schedular rating for the Veteran's service-connected PTSD.

2.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to a TDIU.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, bilateral hearing loss, tinnitus, pes valgoplanus, and hyperlipoproteinemia) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


